Citation Nr: 1442061	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-029 71A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic disability manifested by dizziness and vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a chronic disability manifested by dizziness and vertigo.

In June 2013, the Board remanded the Veteran's claim to provide the Veteran a Board hearing.  In January 2014 the Board again remanded the Veteran's claim to obtain a new VA medical opinion.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran has Dandy's Syndrome, which did not have its onset in service and is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a chronic disability manifested by dizziness and vertigo have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

At his September 2013 Board hearing the Veteran testified that after feeling dizzy in service in 1970 he had times when he experienced the problem again and periods where he felt fine.  He said he sought treatment in approximately 2000 after an episode and was told he had vertigo and given medication that helped.

Service treatment records reflect that in July 1970 the Veteran complained of having a headache for three weeks and feeling dizzy all the time.  He again reported nausea  in December 1972.  However, he did not report dizziness or fainting spells on his January 1973 report of medical history, although he reported a number of other conditions.  His discharge examination was normal.

A June 1999 private treatment record reflects that the Veteran sought treatment for "one or two episodes of dizziness" and was diagnosed with vertigo.

A February 2004 private treatment record reflects that the Veteran reported an onset of ringing in his ears about three years prior.  He also reported episodic vertigo, the first episode of which was three years prior.  He underwent an electronystagmography in May 2004 and was diagnosed with Dandy's Syndrome, also known as bilateral vestibular loss or bilateral vestibular hypofunction.

In February 2014 the Veteran was afforded a VA examination.  The examiner acknowledged the Veteran's reports of dizziness/nausea in service.  The examination report further states that the Veteran reported to the examiner that he developed an onset of ringing in his ears along with episodes of vertigo with dizziness and occasions of passing out that started sometime in 1999.

The examiner stated that there are many causes of bilateral vestibular hypofunction, including a reaction to certain medications, infections, head trauma, and aging, and many times the cause is unknown.

The examiner opined that it is less likely than not that the Veteran's condition began in or was caused by service based on the fact that the Veteran reported that his vertigo started in 1999 (26 year after service) and has been occurring mostly since that time, the fact that there are no complaints of vertigo while in service or directly after service, and the fact that the condition can be caused by aging, infections or its cause can be unknown.

The Board finds that the VA examiner's medical nexus opinion is competent and the most probative opinion of record.  The examiner noted that while the Veteran's service treatment records indicate two instances of dizziness/nausea in service, the Veteran did not report an onset of vertigo until more than two decades after service.  The examiner explained that bilateral vestibular hypofunction is when a person loses function on both sides of the balance part of the inner ear.

The Board acknowledges the Veteran's belief  that his condition is related to his service, but finds that to the extent he himself has proffered a positive nexus opinion, he is not competent as a lay person to do so.  The diagnosis and etiology of Dandy's Syndrome is complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board notes that the Veteran is competent to report the onset of symptoms he feels such as vertigo, and the contemporaneous medical evidence and statements the Veteran made to the VA examiner indicate that he reports that symptom began in 1999.  At his Board hearing, the Veteran described being "light headed" in service but described his "first" experience in 1999 as the room spinning.  The Veteran further testified that his symptoms were not constant since service.  In fact, when he was diagnosed in 2004, he reported an onset of three years prior.  Therefore, to the extent that the Veteran would now have the Board believe that he has had the same vertigo  symptoms since service, the Board finds the assertion is not credible.  Rather, the evidence supports that his current vertigo symptoms, which are a manifestation of Dandy's Syndrome, began in 1999, while he had only isolated instances of lightheadedness in service.  The VA examiner did not find that those instances suggested the Veteran had Dandy' Syndrome in service.  

The Board also acknowledges the Veteran's testimony that he was exposed to Agent Orange in service as a K-9 handler at Nakhon Phanom, Thailand when Agent Orange was sprayed around the perimeter of the base.  Without deciding as to whether the Veteran had actual exposure to Agent Orange, the Board notes that Dandy's Syndrome is not among the list of diseases that have been determined to presumptively be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Further, there is no competent medical opinion evidence of record suggesting a connection between the Veteran's condition and exposure to Agent Orange.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a chronic disability manifested by dizziness and vertigo.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  Thus, the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
The undersigned VLJ who conducted the September 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's vertigo.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in February 2014.  The examiner, a medical professional, reviewed the claims file, obtained an accurate history, and considered the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a chronic disability manifested by dizziness and vertigo is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


